Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional application serial no. 62230316, filed 06/01/2015.
Continuation application serial no. 15158547, filed 05/18/2016 ,now abandoned.

Claim 1-17 has been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Chow et al. [US 20160225059 A1, March 3, 2016], in view of Crichton et al. [US 8977641 B1, September 28, 2012].

With respect to claims 1, 7 and 12, the claims limitations of an apparatus, method for searching a hierarchy of document references comprising including a computer with associated non-transitory memory and available online information: 
a first user data interface suitable for entry of a search term [e.g. fig. 7, search term in section 711]; a criteria non-transitory memory element for storing data for access by containing information relating to search scope specified by said first user of said apparatus defining search scope [e.g. fig. 7, 714], and said system comparing applying said search term to said search scope specified by said first user [e.g. fig. 7, 714, 715 and 716]; said computer capable of transmitting and receiving information over the internet [e.g. website] ([0089] Fig. 7, the user may submit a search term in section 711 and select a search engine in section 712. The item information corresponding to the item selected in section 710 may be used as an initial search term in section 711. Once the search query is executed by the search engine, a list of web pages offering the item of interest may be displayed in section 713);
the computer storing a specific user interface available over the internet at a specific URL ([0089] the user may select `mark URI` button 714 and the client computer can make the URI whose webpage is being currently displayed in section 713 to become the currently marked URI. In some embodiments, selection of the `mark URI` button may also trigger other operations like retrieving existing attributes and data for those attributes for that URI and making the retrieved attributes and data available to the user);
the available online information [e.g. any information that is available on the Web in a digital format] including written articles & stories, blogs, photographs, videos & animations, geographic locations (latitude and longitudes, counties, states, cites, neighborhoods etc.), buildings and businesses, websites, sporting events, recipes, comics & illustrations and social media profiles for individuals or entities ([0073] the information to be annotated is referred to as "digital information." Digital information may be any information that is available in a digital format. For example,  and
the available online information having an associated URL [e.g. a reference or link to that unit]; said online information with associated URL capable of annotation through hash tags or hash paths [e.g. a reference or link to that unit or page of the digital information] ([0073] a unit or page of the digital information may be represented by a unique recall handle that provides a reference or link to that unit or page of the digital information--for example, a URI of a webpage or a file pathname for a video clip. In addition, a single unit or page of digital information may include one or more subunits or sub-pages, each subunit or sub-page having its own unique recall handle. A network may be an intranet, Internet or any other network that includes one or more devices that are communicating over the network. Furthermore, the network may include any type of wired or wireless medium));
sharing said annotated online information with an associated location ([0080] screen button 213 allows a user to mark (or unmark) a particular recall handle for annotation. The recall handle may be the URI associated with one of the search results delivered when the user executes a search query based on a search term….. the application may scan the contents displayed in section 219 and suggest values to be populated in section 216. Screen button 217 allows the user to communicate his annotation to an external system or designate the annotated information for sharing with other users on a network); and
the server providing output of metadata associated with said shared annotated online information in the form of a text file via a display [e.g. fig. 10] ([0080] screen button 218 may allow the user to display a listing of previously annotated recall handles. The listing may be displayed on a separate page and may additionally provide query, filtering, sorting, editing, and navigation facilities for operating and manipulating these recall handles and their annotation data. FIG. 10 shows a sample listing of previously annotated recall handles that may be displayed upon selection of screen button 218); 
Chow does not teach wherein said metadata is selectively used as to a time window. 
Crichton teaches wherein said metadata is selectively used as to a time window (col. 5, lines 35-65, process 500 determines the number of times the suggested query has been received within a specified time window (510). For example, the process can determine how many search requests including the suggested query have been received within the time window by accessing a query log. The server system can receive queries from a number of distinct computing devices. In some examples, the server system can generate and store a time stamp associated with each receipt of the suggested query from each of the computing devices. Accordingly, the server system can compare the time that the second query was received from the user operated computing device to the time that the second query was received from the other computing devices in order to determine if the search query was received from the computing device within the time window. The beginning of the time window can be set by the server system in response to a first receipt of the second search query, and can 

With respect to dependent claim 2, Chow as modified by Crichton further teaches wherein the output of metadata associated with shared annotated online information comprises hashtags, hash paths, key-words, or key-phrases to be associated with said annotated online information (Chow [0234] a dialogue question (or a dialogue answer identifier or referrer) may be specified or otherwise identified as a markup tag (such as those on a HTML-authored page) and the corresponding dialogue answer may be specified as data to the markup tag. Such a dialogue question and/or answer may be hidden from visual presentation of the digital resource in or to which it may be specified or otherwise belong. Or it may be included as part of the visual presentation, with the tag optionally being indicative of some stylistic implication (such as boldfacing the dialogue answer) or associated with some other data (such as a hyperlink)).

With respect to dependent claim 3, Chow as modified by Crichton further teaches wherein available online information having an associated URL for storage in a user’s collection further comprises reference documentation including: the title of the document [e.g. book title, 630]; the reference creators identification [e.g. reviewer name or alias, 620]; non alpha-numeric tags including hash tags denoting at least subject matter and topic of interest contained in the available online information [e.g. 601]; data and time said available online information having an associated URL was added to the user’s collection [e.g. 602]; location of the user when said available online information having an associated URL was added to the user’s collection [e.g. 640] (Chow [0086] FIG. 6, performing annotations where a subject matter, activity, or topic of interest may have more than one context associated…). and privacy settings of the said available online information having an associated URL in the user’s collection (Chow [0129] the subject store 1510 is provided for storing information about subject matters of interest and their related data, including but not limited to their submission and publication timestamps, authorship, submitter identification, authorship or submitter privacy settings, and so on. The information and their related data may be stored, modified, added and so forth to any storage medium. Examples of timestamp include order of occurrence in a database, date, time of day, and the like. The subject store includes at least one index for the information entries available therein).

With respect to dependent claim 4, Chow as modified by Crichton further teaches wherein available online information comprises a plurality of unique user metadata associated with online information having an associated URL (Chow [0016] the method includes presenting a user with information that matches a search term, wherein each page is identified by a unique identifier, identifying one or more attributes to be associated with a first unique identifier from the unique identifiers for the pages, receiving data to be assigned to the one or more attributes, annotating the first unique identifier by associating the one or more attributes with the first unique identifier, 

With respect to dependent claim 5, Chow as modified by Crichton further teaches wherein said online information with associated URL capable of annotation through hash tags or hash paths further comprises a topic tree generated from said hash tags and hash paths (Chow [0086] FIG. 6, performing annotations where a subject matter, activity, or topic of interest may have more than one context associated with it, an item of interest is a book titled "The War." There may be several subject matter/activities/topics associated with this item of interest, e.g., purchasing the book (601) and finding out reviews (602) of the book…).

With respect to dependent claim 6, Chow as modified by Crichton further teaches wherein prior to storing data for access by containing information relating to search scope specified by said first user of said apparatus defining search scope, a check is performed against reference data previously stored by the system (Chow [0081] Fig. 3, prior to creating an annotation entry, the system may search for any existing annotations for that URI. At step 312, the user adds data to the selected attribute, e.g., the user may add a purchase price in dollars for an attribute "price" associated with the item of interest. In an embodiment, if there is already an existing attribute with data associated with it, the user may be given an option to update the attribute with the new data. At step 313, it is determined whether additional attributes for the selected item of interest are to be added. If there are more attributes to be added, 

Regarding claims 8-11 and 13-17; the instant claims recite substantially same limitations as the above-rejected claims 2-6 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 07/20/2021 office action claims 1, 7 and 12 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-17 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 11/12/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The arguments regarding the combination of Marantz, Lee and Nivala are moot because the references are now replaced with the new references Chow and Crichton. The new ground of rejection as necessitated by the new limitation is presented herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153